DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 17489307 on September 29, 2021. Please note claims 1-32 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-37, 45 and 68 of U.S. Patent No. 10,928,918. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,928,918
	
	1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a microphone and a display, cause the electronic device to: 
	detect input representing motion of the electronic device, wherein the motion of the electronic device includes a transition from a raising pose to a raised pose at a first time; 	sample, with the microphone, an audio input at a second time; 
	determine, based on the audio input and the input representing motion of the electronic device, whether to initiate a virtual assistant session, wherein determining whether to initiate the virtual assistant session includes: 
	



	determining that the second time is within a predetermined duration of the first time by comparing, using the one or more processors, the first time to the second time to determine to initiate the virtual assistant session; and 
	determining that the second time is not within the predetermined duration of the first time to determine not to initiate the virtual assistant session; 
	in accordance with determining to initiate the virtual assistant session, initiate the virtual assistant session; and 
	in accordance with determining not to initiate the virtual assistant session, forgo initiating the virtual assistant session.
	
	1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a microphone and a display, cause the electronic device to: 
	detect input representing motion of the electronic device, wherein the motion of the electronic device includes a transition from a raising pose to a raised pose at a first time; 	sample, with the microphone, an audio input at a second time; 
	determine, based on the audio input and the input representing motion of the electronic device, whether to initiate a virtual assistant session, wherein determining whether to initiate the virtual assistant session includes: 
	determining whether to initiate the virtual assistant session based on a motion model; and determining whether to initiate the virtual assistant session including: 	determining that the second time is within a predetermined duration of the first time by comparing, using the one or more processors, the first time to the second time for a determination to initiate the virtual assistant session; and 
	determining that the second time is not within the predetermined duration of the first time for a determination not to initiate the virtual assistant session; 
	in accordance with the determination to initiate the virtual assistant session, initiate the virtual assistant session; and 
	in accordance with the determination not to initiate the virtual assistant session, forgo initiating the virtual assistant session.

	31. An electronic device, comprising: 116Attorney Docket No.: P38111USC2/77870000302202 
	a microphone; 
	a display; 
	one or more processors; 
	a memory; and 
	one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
	detecting input representing motion of the electronic device, wherein the motion of the electronic device includes a transition from a raising pose to a raised pose at a first time; 
	sampling, with the microphone, an audio input at a second time; 
	determining, based on the audio input and the input representing motion of the electronic device, whether to initiate a virtual assistant session, wherein determining whether to initiate the virtual assistant session includes: 




	determining that the second time is within a predetermined duration of the first time by comparing, using the one or more processors, the first time to the second time to determine to initiate the virtual assistant session; and 
	determining that the second time is not within the predetermined duration of the first time to determine not to initiate the virtual assistant session; 
	in accordance with determining to initiate the virtual assistant session, initiating the virtual assistant session; and 
	in accordance with determining not to initiate the virtual assistant session, foregoing initiating the virtual assistant session.

45. An electronic device, comprising: 
	a microphone; 
	a display; 
	one or more processors; 
	a memory; and 
	one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
	detecting input representing motion of the electronic device, wherein the motion of the electronic device includes a transition from a raising pose to a raised pose at a first time; 	sampling, with the microphone, an audio input at a second time; 
	determining, based on the audio input and the input representing motion of the electronic device, whether to initiate a virtual assistant session, wherein determining whether to initiate the virtual assistant session includes: 
	determining whether to initiate the virtual assistant session based on a motion model; and determining whether to initiate the virtual assistant session including: 	determining that the second time is within a predetermined duration of the first time by comparing, using the one or more processors, the first time to the second time for a determination to initiate the virtual assistant session; and 
	determining that the second time is not within the predetermined duration of the first time for a determination not to initiate the virtual assistant session; 
	in accordance with the determination to initiate the virtual assistant session, initiating the virtual assistant session; and 
	in accordance with the determination not to initiate the virtual assistant session, forgoing initiating the virtual assistant session.

	32. A method, comprising: 
	at an electronic device with one or processors, memory, a microphone and a display;
	detecting input representing motion of the electronic device, wherein the motion of the electronic device includes a transition from a raising pose to a raised pose at a first time; 
	sampling, with the microphone, an audio input at a second time; 117Attorney Docket No.: P38111USC2/77870000302202 
	determining, based on the audio input and the input representing motion of the electronic device, whether to initiate a virtual assistant session, wherein determining whether to initiate the virtual assistant session includes:



 
	determining that the second time is within a predetermined duration of the first time by comparing, using the one or more processors, the first time to the second time to determine to initiate the virtual assistant session; and 
	determining that the second time is not within the predetermined duration of the first time to determine not to initiate the virtual assistant session; 
	in accordance with determining to initiate the virtual assistant session, initiating the virtual assistant session; and 
	in accordance with determining not to initiate the virtual assistant session, foregoing initiating the virtual assistant session.

68. A method comprising: 
	at an electronic device with a microphone and a display: 
	
	detecting input representing motion of the electronic device, wherein the motion of the electronic device includes a transition from a raising pose to a raised pose at a first time; 	sampling, with the microphone, an audio input at a second time; 
	determining, based on the audio input and the input representing motion of the electronic device, whether to initiate a virtual assistant session, wherein determining whether to initiate the virtual assistant session includes: 
	determining whether to initiate the virtual assistant session based on a motion model; and determining whether to initiate the virtual assistant session including: 
	determining that the second time is within a predetermined duration of the first time by comparing, using one or more processors of the electronic device, the first time to the second time for a determination to initiate the virtual assistant session; and 	determining that the second time is not within the predetermined duration of the first time for a determination not to initiate the virtual assistant session; 
	in accordance with the determination to initiate the virtual assistant session, initiating the virtual assistant session; and 
	in accordance with the determination not to initiate the virtual assistant session, forgoing initiating the virtual assistant session.


	 Dependent claims 2-30 are similar to claims 2-6 and 11-37 respectively. The patent claims of U.S. Patent No. 10,928,918 include all of the limitations of the instant application claims 1-32. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	This is a non-provisional nonstatutory double patenting rejection because the patentiably indistinct claims have been patented.

Examiner’s Note
5.	In addition to non-statutory double patenting rejection, and updated search was performed for prior art rejection under 35 U.S.C. 102/103. However, none of prior arts neither anticipates nor renders obviousness the limitations of the independent claims substantially similar to the patented claims of U.S. Patent No. 10,928,918.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693